  Case: 4:20-cv-01258-SPM Doc. #: 8 Filed: 10/29/20 Page: 1 of 2 PageID #: 28



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                       )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )       No. 4:20-CV-1258-SPM
                                                   )
 MISSOURI COURTS, et al.,                          )
                                                   )
                 Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff, an inmate at Eastern

Reception Diagnostic and Correctional Center in Bonne Terre, Missouri, initiated this civil action

on September 15, 2020 by filing a Court-provided form complaint pursuant to 42 U.S.C. § 1983.

[ECF No. 1]. Plaintiff also filed a motion for leave to proceed in forma pauperis. [ECF No. 2].

       On September 21, 2020, the Court entered an Order directing Plaintiff to submit a certified

copy of his inmate account statement for the six-month period immediately preceding the filing of

his complaint, which is required when a prisoner seeks in forma pauperis status. [ECF No. 5].

Plaintiff’s response was due on October 21, 2020, but to date, he has not complied.            In

consideration of Plaintiff’s self-represented status, the Court will, on its own motion, give him

additional time to file his submit a certified copy of his inmate account statement, in accordance

with the Court’s September 21, 2020 Order.

       Accordingly,

       IT IS HEREBY ORDERED that, within thirty (21) days after the date of this Order,

Plaintiff shall submit a certified copy of his inmate account statement for the six-month period

immediately preceding the filing of this action.
  Case: 4:20-cv-01258-SPM Doc. #: 8 Filed: 10/29/20 Page: 2 of 2 PageID #: 29



        Plaintiff’s failure to timely comply with this order may result in the dismissal of this case,

without prejudice and without further notice.




                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 29th day of October, 2020.




                                               2
